DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The controller” in claim 1 is read as item 50A in Fig. 1 having a CPU 51A and a memory 52A.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mentze’179 (US 2004/0223179), and further in view of Takahara’573 (US 2011/0242573).
     With respect to claim 1, Mentze’179 teaches a printer (Fig.2, item 110) comprising: 
     a printing engine [as shown in Fig.2, the printer 110 is inherent disclosed with a printing engine to perform printing.]; 
     a communication interface [as shown in Fig.2, the printer 110 communicates with other devices via the network 105. Therefore, the printer 110 is inherent disclosed with a communication interface to communicated with other devices via the network 105]; 
     a memory (Fig.2, item 217); and 
     a controller (Fig.2, item 220) configured to perform: 
     (c) executing a first printing process in a state where the first mode is enabled [as shown in Fig.3, the printer includes multiple modes, including the peer-to-peer mode 320a. Therefore, the printer is considered to execute jobs according to the mode being configured according to the modes shown in Fig.3], the first printing process including: 
     (c1) in response to receiving a print job from a client device via the communication interface, storing the received print job in the memory [the printer receives job from the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) directly when the printer is operated in the peer-to-peer mode (paragraph 42). Therefore, the printer is considered to store the job after received it from the installer 250 either temporarily or permanently]; and 
     (c2) in response to receiving a storage print command, controlling the printing engine to perform a print based on a first specific print job, the storage print command being a print command to print based on the first specific print job, the first specific print job being the print job stored in the memory in (cl) [the printer receives job from the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) directly when the printer is operated in the peer-to-peer mode (paragraph 42). Therefore, the printer is considered to generate the printout according to received print jobs from the installer 250 and the received print jobs from the installer 250 is considered being stored either temporarily or permanently]; 
     (d) executing a second printing process in a state where the second mode is enabled [as shown in Fig.3, the printer includes multiple modes, including the client-server mode 315a. Therefore, the printer is considered to execute jobs according to the mode being configured according to the modes shown in Fig.3], the second printing process including: 
     (dl), receiving a print job from a server via the communication interface, the server including a server memory, the print job received from the server being a print job stored in the server memory by the server in response to the print job being received by the server from the client device [the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42). The received print jobs from the installer 250 is considered either temporarily or permanently in the server]; and 
      (d3) controlling the printing engine to perform a print based on a second specific print job, the second specific print job being the print job received from the server in (d2) [the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42).]; and 
     Mentze’179 does not teach a user interface; (a) disabling a first mode of the printer when enabling a second mode of the printer; (b) disabling the second mode when enabling the first mode; (dl) accepting a prescribed input operation via the user interface; (d2) in response to accepting the prescribed input operation in (d1) (e) in a state where the second mode is enabled, restricting the first printing process based on a print job transmitted from the client device.  
     Takahara’573 has suggested that the operation mode is being selected via the operation unit (paragraph 50).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mentze’179 according to the teaching of Takahara’573 to include user interface to configure the desired mode for the printer because this will allow the printer to be configured with desired mode more effectively.
     The combination of Mentze’179 and Takahara’573 does not teach (a) disabling a first mode of the printer when enabling a second mode of the printer; (b) disabling the second mode when enabling the first mode; (dl) accepting a prescribed input operation via the user interface; (d2) in response to accepting the prescribed input operation in (d1) (e) in a state where the second mode is enabled, restricting the first printing process based on a print job transmitted from the client device.
     Since Mentze’179 has suggested that the printer operates in the peer-to-peer mode which receives print job from the client directly for printing or the client-server mode which the client transmit the print job the server and then the server transmits the print job to the printer for printing (paragraph 42) and Takahara’573 has suggested that the operation mode is being selected via the operation unit (paragraph 50), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure the printer in peer-to-peer mode or the client-server mode via the operation unit according to a displayed user interface (paragraph 41 in Mentze’179), so that the printer is not able to receive print job directly from the client for printing when the printer is being configured in the client-server mode ((a) disabling a first mode of the printer when enabling a second mode of the printer; (b) disabling the second mode when enabling the first mode; (dl) accepting a prescribed input operation via the user interface; (d2) in response to accepting the prescribed input operation in (d1) (e) in a state where the second mode is enabled, restricting the first printing process based on a print job transmitted from the client device) because this will allow the print jobs to transmit from a client to a printer more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 to configure the printer in peer-to-peer mode or the client-server mode via the operation unit according to a displayed user interface (paragraph 41 in Mentze’179), so that the printer is not able to receive print job directly from the client for printing when the printer is being configured in the client-server mode( (a) disabling a first mode of the printer when enabling a second mode of the printer; (b) disabling the second mode when enabling the first mode; (dl) accepting a prescribed input operation via the user interface; (d2) in response to accepting the prescribed input operation in (d1) (e) in a state where the second mode is enabled, restricting the first printing process based on a print job transmitted from the client device) because this will allow the print jobs to transmit from a client to a printer more effectively.
     With respect to claim 5, which further limits claim 1, Mentze’179 teaches wherein the controller is configured to further perform: (h) in a state where the second mode is enabled, receiving a print job transmitted from the client device via the communication interface [the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42). Therefore, the printer is considered disclosed with a communication interface to receive the print job from the client via the server], and 
     wherein the restricting in (e) is performed by transferring the print job received in (h) to the server via the communication interface [the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42).].  
     With respect to claim 6, which further limits claim 1, Mentze’179 teaches 22wherein the restricting in (e) is performed by not receiving a print job transmitted from the client device [the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42). Therefore, the client is being restricted to transmit job to the printer when the printer is configured in the client-server mode].  
     With respect to claim 7, which further limits claim 1, Mentze’179 teaches wherein the controller is configured to further perform, in a state where the second mode is enabled: (i) receiving a print job transmitted from the client device via the communication interface [the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42). Therefore, the printer is considered disclosed with a communication interface to receive the print job from the client via the server]; and 
     The combination of Mentze’179 and Takahara’573 does not teach (j) when the print job received in (i) includes command data but does not include image data, executing a process in conformance with the command data, wherein the restricting in (e) is performed when the print job received in (i) includes image data.  
     Since Mentze’179 teaches that the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow a client to transmit command data to the printer and restrict the client to transmit print job to the printer for printing when the printer is being configured in the client-server mode since the client is only being restricted to transmit print job to the printer for printing directly when the printer is being configured in the client-server mode ((j) when the print job received in (i) includes command data but does not include image data, executing a process in conformance with the command data, wherein the restricting in (e) is performed when the print job received in (i) includes image data) because this will allow the client to transmit command data which not includes the print job data to the printer more effectively when the printer is being configured in the client-server mode.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 to allow a client to transmit command data to the printer and restrict the client to transmit print job to the printer for printing when the printer is being configured in the client-server mode since the client is only being restricted to transmit print job to the printer for printing directly when the printer is being configured in the client-server mode ((j) when the print job received in (i) includes command data but does not include image data, executing a process in conformance with the command data, wherein the restricting in (e) is performed when the print job received in (i) includes image data) because this will allow the client to transmit command data which not includes the print job data to the printer more effectively when the printer is being configured in the client-server mode.
     With respect claim 11, Mentze’179 teaches a printing system (Fig.1) comprising: 
     a printer (Fig.1, items 110 and 111), a server (Fig.1, item 120), and a client device (Fig.1, item 107) which are configured to communicate 23with one another [As shown in Fig.1, the printers 110, 111, the server 120 and client 107 are communicating with each other], 
     the printer including a printer memory (Fig.2, item 217), the printer being provided with a first mode and a second mode [regarding to the peer-to-peer mode and the client-server mode (paragraphs 41 and 42)], 
     the printer (Fig.1, items 110 and 111) being configured to: 
     disable the first mode when enabling the second mode [the printer is either operated in the peer-to-peer mode or in the client-server mode (paragraphs 41 and 42)]; and 
     disable the second mode when enabling the first mode [the printer is either operated in the peer-to-peer mode or in the client-server mode (paragraphs 41 and 42)], 
     the client device (Fig.1, item 107) possessing: 
     a function to output a first print job, the first print job being a print job whose transmission destination is set to the printer [the printer receives job from the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) directly when the printer is operated in the peer-to-peer mode (paragraph 42)]; and 
     a function to output a second print job, the second print job being a print job whose transmission destination is set to the server [the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42).], 
     the server including a server memory [the server (Fig.1, item 120) is inherent disclosed with a memory], 
     the server (Fig.1, item 120) being configured to: 
     in response to receiving the second print job from the client device, store the received second print job in the server memory, 
     wherein the printer (Fig.1, items 110 and 111) is further configured to, in a state where the first mode [regarding to the peer-to-peer mode (paragraph 42)] is enabled: 
     receive the first print job from the client device [the printer receives job from the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) directly when the printer is operated in the peer-to-peer mode (paragraph 42)]; 
      store the received first print job in the printer memory [the printer receives job from the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) directly when the printer is operated in the peer-to-peer mode (paragraph 42). Therefore, the printer is consider to store the job received from a client in a memory before it is being printed]; and 
     in response to receiving a storage print command, perform a print based on the stored first print job, the storage print command being a print command to print based on the stored first print job [the printer receives job from the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) directly when the printer is operated in the peer-to-peer mode (paragraph 42). Therefore, the printer is considered to generate the printout according to received print jobs from the installer 250 and the received print jobs from the installer 250 is considered being stored either temporarily or permanently]. 
     Mentze’179 does not teach a printer includes a user interface and wherein the printer is further configured to, in a state where the second mode is enabled: accept a prescribed input operation via the user interface; in response to accepting the prescribed input operation, receive the second print job stored in the server memory from the server via the communication interface; perform a print based on the received second print job; and restrict a print based on the first print job.  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mentze’179 according to the teaching of Takahara’573 to include user interface to configure the desired mode for the printer because this will allow the printer to be configured with desired mode more effectively.
     The combination of Mentze’179 and Takahara’573 does not teach wherein the printer is further configured to, in a state where the second mode is enabled: accept a prescribed input operation via the user interface; in response to accepting the prescribed input operation, receive the second print job stored in the server memory from the server via the communication interface; perform a print based on the received second print job; and restrict a print based on the first print job.  
     Since Mentze’179 has suggested that the printer operates in the peer-to-peer mode which receives print job from the client directly for printing or the client-server mode which the client transmit the print job the server and then the server transmits the print job to the printer for printing (paragraph 42) and Takahara’573 has suggested that the operation mode is being selected via the operation unit (paragraph 50), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure the printer in peer-to-peer mode or the client-server mode via the operation unit according to a displayed user interface (paragraph 41 in Mentze’179), so that the printer is not able to receive print job directly from the client for printing when the printer is being configured in the client-server mode (wherein the printer is further configured to, in a state where the second mode is enabled: accept a prescribed input operation via the user interface; in response to accepting the prescribed input operation, receive the second print job stored in the server memory from the server via the communication interface; perform a print based on the received second print job; and restrict a print based on the first print job.) because this will allow the print jobs to transmit from a client to a printer more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 to configure the printer in peer-to-peer mode or the client-server mode via the operation unit according to a displayed user interface (paragraph 41 in Mentze’179), so that the printer is not able to receive print job directly from the client for printing when the printer is being configured in the client-server mode (wherein the printer is further configured to, in a state where the second mode is enabled: accept a prescribed input operation via the user interface; in response to accepting the prescribed input operation, receive the second print job stored in the server memory from the server via the communication interface; perform a print based on the received second print job; and restrict a print based on the first print job) because this will allow the print jobs to transmit from a client to a printer more effectively.
     With respect to claim 12, which further limits claim 11, Mentze’179 a plurality of the printers (Fig.1, items 110 and 111). 
     The combination of Mentze’179 and Takahara’573 does not teach one of the plurality of the printers being in a state where the first mode is enabled, another of the plurality of the printers being in a state where the second mode is enabled.
     Since Mentze’179 has suggested that the printer is either being configured in the peer-to-peer mode or in the client-server mode (paragraph 42).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to configure one printer in the peer-to-peer mode and another printer in the client-server mode (one of the plurality of the printers being in a state where the first mode is enabled, another of the plurality of the printers being in a state where the second mode is enabled) because this will allow the client to perform printing more effectively since the client is able to transmit print job for printing with two different paths. 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 to configure one printer in the peer-to-peer mode and another printer in the client-server mode (one of the plurality of the printers being in a state where the first mode is enabled, another of the plurality of the printers being in a state where the second mode is enabled) because this will allow the client to perform printing more effectively since the client is able to transmit print job for printing with two different paths. 
Claims 2, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mentze’179 (US 2004/0223179), Takahara’573 (US 2011/0242573) and further in view of Ogura’346 (US 2007/0091346).
     With respect to claim 2, which further limits claim 1, the combination of Mentze’179 and Takahara’573 does not teach wherein the restricting in (e) is performed by not accepting a specific operation performed via the user interface, the specific operation being an input operation concerning the print based on the print job received from the client device.  
     Ogura’346 teaches displaying the list of the jobs obtained from all spooler (Fig.8, step s35) and the printer requests the spooler to provide a print job for printing after a print job is being selected from the display job list (Fig.8, step s36 and S42). 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 according to the teaching of Ogura’346 to display a job list on the operation unit of the printer because this will allow the desired job to be selected to perform printing more effectively.
     The combination of Mentze’179, Takahara’573 and Ogura’346 does not teach wherein the restricting in (e) is performed by not accepting a specific operation performed via the user interface, the specific operation being an input operation concerning the print based on the print job received from the client device.
     Since Mentze’179 has suggested that the printer is either configured in the peer-to-peer mode which receives print job from the client directly or is configured in the client-server mode which the client needs to transmit the job to the server and then the server transmits the received print job from the client to the printer for printing (paragraph 41) and Ogura’346 teaches displaying the list of the jobs obtained from the spoolers (Fig.8, step s35) and the printer downloads a print job from a spooler to perform printing after the print job is being selected from the display job list (Fig.8, step s36 and S42). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to only obtain the job list having the job stored in server when the printer is being configured in the client-server mode so that the jobs stored in the client are being prevent from being displayed to be selected to perform printing (wherein the restricting in (e) is performed by not accepting a specific operation performed via the user interface, the specific operation being an input operation concerning the print based on the print job received from the client device) because this will allow the printer to download jobs from the individual spooler to perform printing more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179, Takahara’573 and Ogura’346 to only obtain the job list having the job stored in server when the printer is being configured in the client-server mode so that the jobs stored in the client are being prevent from being displayed to be selected to perform printing (wherein the restricting in (e) is performed by not accepting a specific operation performed via the user interface, the specific operation being an input operation concerning the print based on the print job received from the client device) because this will allow the printer to download jobs from the individual spooler to perform printing more effectively.
     With respect to claim 3, which further limits claim 2, the combination of Mentze’179 and Takahara’573 does not teach wherein the controller is configured to further perform: (f) displaying the first specific print job on the user interface, wherein the storage print command includes a specific storage print command, the specific storage print command being a print command to print based on a third specific print job, the third specific print job being the first specific print job displayed on the user interface in (f), wherein, in the controlling in (c2), the controller controls the printing engine to perform a print based on the third specific print job in response to receiving the specific storage print command, and wherein the restricting in (e) is performed by not displaying the first specific print job on the user interface.  
     Ogura’346 teaches wherein the controller is configured to further perform: (f) displaying the first specific print job on the user interface (paragraph 109), 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 according to the teaching of Ogura’346 to display a job list on the operation unit of the printer because this will allow the desired job to be selected to perform printing more effectively.
     The combination of Mentze’179, Takahara’573 and Ogura’346 does not teach wherein the storage print command includes a specific storage print command, the specific storage print command being a print command to print based on a third specific print job, the third specific print job being the first specific print job displayed on the user interface in (f), wherein, in the controlling in (c2), the controller controls the printing engine to perform a print based on the third specific print job in response to receiving the specific storage print command, and wherein the restricting in (e) is performed by not displaying the first specific print job on the user interface.  
     Since Mentze’179 has suggested that the printer is either configured in the peer-to-peer mode which receives print job from the client directly or is configured in the client-server mode which the client needs to transmit the job to the server and then the server transmits the received print job from the client to the printer for printing (paragraph 41) and Ogura’346 teaches the job list including the duplicated job name obtained from each spoolers is being displayed (paragraph 109 and Fig.9) and the job data for a job is being downloaded from the respect spooler when the said job is being selected to be printed (Fig.8, step S36 and S42). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to obtain the job list from the clients and then to display them including the duplicated job name on the operation unit of the printer when the printer is being configured in the peer-to-peer mode so that a user selects one of the duplicated job name associated with print data stored in the printer from the displayed job to perform printing (wherein the storage print command includes a specific storage print command, the specific storage print command being a print command to print based on a third specific print job, the third specific print job being the first specific print job displayed on the user interface in (f), wherein the controller controls the printing engine to perform a print based on the third specific print job in response to receiving the specific storage print command) because this will allow the print job to be selected to perform printing more effectively.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179, Takahara’573 and Ogura’346 to obtain the job list from the clients and then to display them including the duplicated job name on the operation unit of the printer when the printer is being configured in the peer-to-peer mode so that a user selects one of the duplicated job name associated with print data stored in the printer from the displayed job to perform printing (wherein the storage print command includes a specific storage print command, the specific storage print command being a print command to print based on a third specific print job, the third specific print job being the first specific print job displayed on the user interface in (f), wherein the controller controls the printing engine to perform a print based on the third specific print job in response to receiving the specific storage print command) because this will allow the print job to be selected to perform printing more effectively.
   In addition, since Mentze’179 has suggested that the printer is either configured in the peer-to-peer mode which receives print job from the client directly or is configured in the client-server mode which the client needs to transmit the job to the server and then the server transmits the received print job from the client to the printer for printing (paragraph 41) and Ogura’346 teaches displaying the list of the jobs obtained from all spooler (Fig.8, step s35) and the printer requests the spooler to provide a print job for printing after a print job is being selected from the display job list (Fig.8, step s36 and S42), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to only display the job list having the job stored in server the printer is being configure in the client-server mode so that the jobs stored in the client are being prevent from being selected to perform printing  (wherein the restricting in (e) is performed by not displaying the first specific print job on the user interface) because this will allow the printer to download jobs from the individual spooler to perform printing more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179, Takahara’573 and Ogura’346 to only display the job list having the job stored in server the printer is being configure in the client-server mode so that the jobs stored in the client are being prevent from being selected to perform printing (wherein the restricting in (e) is performed by not displaying the first specific print job on the user interface) because this will allow the printer to download jobs from the individual spooler to perform printing more effectively.
     With respect to claim 13, which further limits claim 11, the combination of Mentze’179 and Takahara’573 does not teach wherein the client device is configured to: acquire user identification information via a user interface of the client device; and before outputting the second print job, add the acquired user identification information to the second print job; wherein the server is further configured to: in response to receiving the second print job having the user identification information added thereto from the client device, store the received second print job in the server memory in association with the user identification information added to the received second print job, and wherein the printer is further configured to: receive user identification information via the user interface of the printer; receive a specific print job from the server, the specific print job being the second print job stored in the server memory in association with the user identification information received via the user interface of the printer; and perform a print based on the specific print job received from the server.  
     Ogura’346 teaches wherein the client device is configured to: acquire user identification information via a user interface of the client device (Fig.7, step S11 and paragraph 78); and 
     before outputting the second print job, add the acquired user identification information to the second print job (paragraph 79); 
     wherein the server (Fig.1, item 2A and 2B) is further configured to: 
     in response to receiving the second print job having the user identification information added thereto from the client device, store the received second print job in the server memory in association with the user identification information added to the received second print job (paragraph 79), and 
     wherein the printer (Fig.1, items 1A and 1B) is further configured to: 
     receive user identification information via the user interface of the printer (Fig.9, step S32 and paragraph 103); 
     receive a specific print job from the server, the specific print job being the second print job stored in the server memory in association with the user identification information received via the user interface of the printer [when the selected job is being stored in the server, the printer downloads the job from the server for printing (Fig.8, steps S41 and S42)]; and 
     perform a print based on the specific print job received from the server (Fig.8, step S43).  
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 according to the teaching of Ogura’346 to display a job list on the operation unit of the printer because this will allow the desired job to be selected to perform printing more effectively.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mentze’179 (US 2004/0223179), Takahara’573 (US 2011/0242573) and further in view of Junji’072 (JP 2005-067072).
     With respect to claim 4, which further limits claim 1, Mentze’179 teaches wherein the controller is configured to further perform: (g) in a state where the second mode is enabled, receiving a print job transmitted from the client device via the communication interface [the installer (Fig.2, item 250) installed in the client (Fig.2, item 107) transmits the jobs to the server and then server transmits the jobs to the printer for printing when the printer is configured in the client-server mode (paragraph 42). Therefore, the printer is considered disclosed with a communication interface to receive the print job from the client via the server], and
     The combination of Mentze’179, Takahara’573 does not teach wherein the restricting in (e) is performed by deleting the print job received in (g).  
     Junji’072 teaches wherein the restricting in (e) is performed by deleting the print job received in (g) [the print job is not allowing to be deleted when the print job is being locked (Overview)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 according to the teaching of Junji’072 to lock a job so that the said job is not allow to be deleted because this will allow the job to be saved more effectively.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mentze’179 (US 2004/0223179), Takahara’573 (US 2011/0242573) and further in view of Kanemoto’219 (US 2015/0092219).
     With respect to claim 8, which further limits claim 1, the combination of Mentze’179 and Takahara’573 does not teach wherein the controller is configured to further perform: (k) in response to the second mode being set enabled from a state where the first mode is enabled, deleting the first specific print job from the memory.  
     Kanemoto’219 teaches that when printer is not able to print job, the printer transmits the said print job to a server and the deleted the said print job stored in the printer after the said printer has uploaded the said print job to the said server (Fig.3).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 according to the teaching of Junji’072 to upload a print job received directly from the client when the printer is being configured from the peer-to-peer mode to the client-server mode which only allow jobs obtained from the server to perform printing and then to delete the uploaded print job stored in the printer after the printer has uploaded the said print job to the server (wherein the controller is configured to further perform: (k) in response to the second mode being set enabled from a state where the first mode is enabled, deleting the first specific print job from the memory) because this will allow the print jobs to be printed more effectively.
     With respect to claim 9, which further limits claim 1, the combination of Mentze’179 and Takahara’573 does not teach wherein the controller is configured to further perform: (1) in response to the second mode being set enabled from a state where the first mode is enabled, transferring the first specific print job to the server.  
     Kanemoto’219 teaches that when printer is not able to print job, the printer transmits the said print job to a server and the deleted the said print job stored in the printer after the said printer has uploaded the said print job to the said server (Fig.3).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 according to the teaching of Junji’072 to upload a print job received directly from the client when the printer is being configured from the peer-to-peer mode to the client-server mode which only allow jobs obtained from the server to perform printing (wherein the controller is configured to further perform: (1) in response to the second mode being set enabled from a state where the first mode is enabled, transferring the first specific print job to the server) because this will allow the print jobs to be handled more effectively when the print jobs are not able to printed when the printer is being configured in a special mode. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mentze’179 (US 2004/0223179), Takahara’573 (US 2011/0242573) and further in view of Sakura’760 (US 2012/0212760).
     With respect to claim 14, which further limits claim 11, the combination of Mentze’179 and Takahara’573 does not teach wherein the client device has a first print queue and a second print queue, and wherein the output of the first print job is performed by transmitting the first print job via the first print queue, and the output of the second print job is performed by transmitting the second print job via the second print queue.
     Sakura’760 teaches wherein the client device has a first print queue and a second print queue (abstract), and 
     wherein the output of the first print job is performed by transmitting the first print job via the first print queue, and the output of the second print job is performed by transmitting the second print job via the second print queue [the client apparatus transmits the jobs to output destinations using the first print queue or the print second queue (paragraph 12)].
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mentze’179 and Takahara’573 according to the teaching of Sakura’760 to enable a printer to receive print job from a client directly using a print queue and to enable a printer to receive print job from a client via server using another print queue because this will allow the printer to receive print jobs from a client more effectively.
Claim objection
Claim 10 is objected to as being dependent upon a rejected base claim 1 because the prior art of record does not teach “wherein the controller is configured to further perform, in a state where the first mode and the second mode are both disabled: (m) receiving a print job transmitted from the client device via the communication interface; and (n) in response to receiving the print job in (m), controlling the printing engine to perform a print based on the print job received in (m).”  Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Ozawa’184 (US 2019/0050184) discloses a printing system includes: a printer driver; a server that receives a print job, and transfers the received print job; and a printing apparatus that executes the print job.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674